Name: Commission Regulation (EC) NoÃ 221/2006 of 8 February 2006 laying down the reduction coefficient to be applied in the context of subquota III for common wheat of a quality other than high quality provided for in Regulation (EC) NoÃ 2375/2002, pursuant to Regulation (EC) NoÃ 169/2006
 Type: Regulation
 Subject Matter: tariff policy;  trade;  cooperation policy;  plant product
 Date Published: nan

 9.2.2006 EN Official Journal of the European Union L 38/27 COMMISSION REGULATION (EC) No 221/2006 of 8 February 2006 laying down the reduction coefficient to be applied in the context of subquota III for common wheat of a quality other than high quality provided for in Regulation (EC) No 2375/2002, pursuant to Regulation (EC) No 169/2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 2375/2002 of 27 December 2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92 (2), and in particular Article 5(3) thereof, Whereas: (1) Regulation (EC) No 2375/2002 opened an annual tariff quota of 2 981 600 tonnes of common wheat of a quality other than high quality. That quota is divided into three subquotas. (2) Article 1 of Commission Regulation (EC) No 169/2006 of 31 January 2006 derogating from Regulation (EC) No 2375/2002 as regards the issue of import licences under tranche No 1 of subquota III for common wheat of a quality other than high quality (3) fixed at 464 879,874 tonnes the quantity under subquota III still available for the period from 1 January to 31 March 2006. (3) The quantities applied for on 6 February 2006, in accordance with Article 5(1) of Regulation (EC) No 2375/2002, exceed the quantities available. The extent to which licences may be issued should therefore be determined and the reduction coefficient for the quantities applied for laid down, HAS ADOPTED THIS REGULATION: Article 1 Each application for an import licence under subquota III for common wheat of a quality other than high quality lodged and forwarded to the Commission on 6 February 2006 in accordance with Article 5(1) and (2) of Regulation (EC) No 2375/2002 shall be accepted at a rate of 80,56049 % of the quantity applied for. Article 2 This Regulation shall enter into force on 9 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 358, 31.12.2002, p. 88. Regulation as last amended by Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50). (3) OJ L 27, 1.2.2006, p. 3.